 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10   JOHN HO, an individual        )       Case No.: 8:18-cv-01859-JLS-KES
                                   )
11              Plaintiff,         )       ORDER RE STIPULATION OF
                                   )
12        vs.                      )       VOLUNTARY DISMISSAL WITH
                                   )       PREJUDICE
13   RECREATIONAL EQUIPMENT INC, a )
     Washington corporation,       )
14                                 )
                                   )       [Hon. Josephine L. Staton presiding]
15              Defendants.        )
                                   )
16                                 )
                                   )
17                                 )
                                   )
18                                 )
                                   )
19                                 )
                                   )
20                                 )
                                   )
21                                 )
                                   )
22                                 )
                                   )
23

24

25

26

27

28


                                      ORDER
                               8:18-CV-01859-JLS-KES
 1
           Pursuant to the parties’ “Stipulation of Voluntary Dismissal with Prejudice,”
 2
     and good cause appearing therefore, IT IS HEREBY ORDERED that the above-
 3
     captioned action shall be dismissed with prejudice. Each party shall bear his or its
 4
     own costs and attorney’s fees.
 5

 6

 7   IT IS SO ORDERED

 8   Dated April 19, 2019                         JOSEPHINE L. STATON
                                                  ________________________________
 9                                                Judge, United States District Court,
                                                  Central District of California
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              ORDER
                                       8:18-CV-01859-JLS-KES
